Exhibit 99.1 NEWS RELEASE HECLA REPORTS FOURTH QUARTER AND YEAR 2016 RESULTS Record silver production of 17.2 million ounces and record $646 million of sales in 2016. For The Period Ended: December 31, 2016 For Release: February 23, 2017 COEUR D'ALENE, IDAHO Hecla Mining Company (NYSE:HL) today announced fourth quarter and year end 2016 financial and operating results. FOURTH QUARTER AND FULL YEAR 2016 HIGHLIGHTS Q4 2016 Q4/16 vs. Q4/15 2016 vs. 2015 Net income applicable to common shareholders $20.1 M $0.05/share 132% $69.0 M $0.18/share 179% Adjusted net income 1 $11.2 M $0.03/share 34% $60.7 M $0.16/share 277% Sales $164.2 M 42% $646.0 M 46% Cash provided by operating activities $52.1 M 90% $225.3 M 111% Adjusted EBITDA 2 $65.1 M 89% $264.6 M 127% Net debt/adjusted EBITDA 1.2X (61)% Free cash flow 3 $7.7 M 152% $44.5 M 243% Cash and cash eq. & short term investments $198.9 M 28% $198.9 M 28% Silver production 3.98 M oz 9% 17.2 M oz 48% Gold production 63.2 K oz 5% 233.9 K oz 24% Silver equivalent production 4 12.1 M oz 8% 46.1 M oz 23% • San Sebastian produced 4.3 million ounces of silver and 34,042 ounces of gold, generating $93.9 million of cash provided by operating activities with only $1.5 million of capital. • East Mine Crown Pillar (EMCP) pit at Casa Berardi fully operational, increasing mill throughput and gold production. • First hardrock mining company to receive independent certification under CORESafety. • Maintained proven and probable silver reserve levels despite record silver production, lowered exploration budget and $14.50/oz silver used for calculation, among the lowest in industry. • Acquired the Montanore Project, a large silver-copper development asset in Montana. • Estimated 2017 silver equivalent production of 46.5-49.4 million ounces (or gold equivalent production of 655,000-696,000 ounces), higher than 2016's record production.10 "We finished 2016 strongly, with record silver and silver equivalent production for the year and robust performance at all our mines driving record sales, strong net income and more than doubling adjusted EBITDA over last year," said Phillips S. Baker, Jr., Hecla's President and CEO. "And despite using one of the most conservative price assumptions in the industry, we almost completely replaced the silver reserves that were mined, a very satisfying achievement considering our record silver production levels and lowest exploration budget since 2009." Investor Relations, Hecla Mining Company • 1-800-432-5291• hmc-info@hecla-mining.com 1 "Looking to 2017, we estimate our silver equivalent production will be higher than the record we set in 2016, benefiting from higher metals prices and strong performance from our mines. We expect the grade at Greens Creek to revert towards its silver resource grade, and San Sebastian to generate strong cash flow as we extend the mine life by beginning underground mining later this year. And while our silver cost of sales is estimated to increase to $358 million in 2017, our cash cost, after by-product credits is estimated to be $2.75 per silver ounce, down from $3.10 in 2016 and our all in sustaining cost (AISC), after by-product credits, is estimated to be $11.50 per silver ounce." Mr. Baker continued. SILVER AND GOLD RESERVE SUMMARY Hecla ended the year with proven and probable silver reserves of 172 million ounces, a decrease of 2% over December 31, 2015 levels using a price assumption of $14.50/oz that is unchanged from last year and is among the lowest in the industry. Proven and probable gold reserves of 2.0 million ounces decreased by 3% over December 31, 2015 levels using an assumption of $1,200/oz, a 9% increase from last year’s $1,100/oz assumption. Please refer to the reserves and resources table at the end of this press release, or to the press release entitled "Hecla Reports Silver Reserves of 172 Million Ounces and Gold Reserves of 2.0 Million Ounces", issued on February 22, 2017 for the breakdown between proven and probable reserve and resource levels as well as a detailed summary of the Company's exploration programs. FINANCIAL OVERVIEW Fourth Quarter Ended Twelve Months Ended HIGHLIGHTS December 31, December 31, December 31, December 31, FINANCIAL DATA Sales (000) $ Gross profit (000) $ Income (loss) applicable to common stockholders (000) $ $ ) $ $ ) Basic and diluted income (loss) per common share $ $ ) $ $ ) Net income (loss) (000) $ $ ) $ $ ) Cash provided by operating activities (000) $ Net income applicable to common stockholders for the fourth quarter and full year of 2016, respectively, was $20.1 million and $69.0 million, or $0.05 and $0.18 per basic share, respectively, compared to net losses of $63.1 million and $87.5 million, or $0.17 and $0.23 per basic share, respectively, for the fourth quarter and full year of 2015. Among items impacting the results for the 2016 periods compared to 2015 were the following: • Sales for the fourth quarter were 42% higher than the same period of 2015. Full year 2016 sales were 46% higher than 2015, mainly due to a 48% and 24% increase in annual silver and gold production, respectively, as well as higher silver and gold prices in 2016. • Cost of sales and other direct production costs and depreciation, depletion and amortization ("cost of sales"), for the fourth quarter and full year 2016, of $120.7 million and $454.5 million, respectively, were higher than the fourth quarter and full year 2015 by 17%, and 12%, respectively, mainly due to San Sebastian being in commercial production. • Cash cost, after by-product credits, per silver ounce for the fourth quarter 2016, decreased to $1.64, or 71%, compared to the fourth quarter of 2015, and for the year decreased to $3.10, or 47%, over the prior year period, mainly due to the addition of silver production at San Sebastian and higher silver production at Greens Creek and Lucky Friday.7 Investor Relations, Hecla Mining Company • 1-800-432-5291• hmc-info@hecla-mining.com 2 • Cash cost, after by-product credits, per gold ounce increased to $800, or 35% for the fourth quarter 2016 over the prior year fourth quarter period, principally due to the expensing of stripping costs for the new East Mine Crown Pillar ("EMCP") pit at Casa Berardi.7,8 • A $4.8 million foreign exchange gain was recognized in the fourth quarter of 2016, compared to a $5.0 million foreign exchange gain recognized in the prior year fourth quarter, due primarily to strengthening of the Canadian dollar on deferred tax assets. • Income tax provisions for the fourth quarters 2016 and 2015, of $4.8 million and $60.5 million, respectively. Annual income tax provisions for 2016 and 2015 of $27.4 million and $56.3 million, respectively. The tax provision in 2015 included net increases to the Company’s valuation allowance of $54 million for the fourth quarter and $67 million for the year. Cash provided by operating activities of $52.2 million for the fourth quarter 2016, was $24.7 million higher compared to the fourth quarter of 2015. For the year 2016, $225.3 million in cash was provided by operating activities, as compared to $106.4 million in 2015. In each case, the higher cash provided by operating activities resulted from higher production and metals prices. Capital expenditures (excluding capitalized interest) at the operations totaled $39.0 million for the fourth quarter 2016, of which expenditures were $17.5 million at Casa Berardi, $11.8 million at Greens Creek, $9.3 million at Lucky Friday, and $0.3 million at San Sebastian. Capital expenditures (excluding capitalized interest) for the year 2016, totaled $158.0 million at the operations. General and administrative (G&A) expenditures for the full year 2016, were $11 million higher than 2015, principally due to an accrual under the Company's compensation plans resulting from the strong performance against annual and long term incentive goals, including cash flow, production and total shareholder return. Metals Prices Average realized silver prices in the fourth quarter and full year 2016 were $16.59 and $17.16 per ounce, 16% and 10% higher than the prior periods, respectively. Realized prices for gold for the fourth quarter and full year 2016 were $1,202 and $1,245 per ounce, respectively, 10% and 8% higher than the prior periods. Realized prices for lead were 2% higher and zinc 10% higher for the 2016 periods than 2015. Base Metals Forward Sales Contracts The following table summarizes the quantities of base metals committed under financially settled forward contracts for forecasted sales at December31, 2016 : Pounds Under Contract (in thousands) Average Price per Pound Zinc Lead Zinc Lead CONTRACTS ON FORECASTED SALES 2017 settlements $ $ 2018 settlements $ $ 2019 settlements — — $ — $ — The contracts represent 18% of the forecasted payable zinc production for the three-year period 2017-2019 at an average price of $1.20 per pound and 10% of the forecasted payable lead production for the three-year period 2017-2019 at an average price of $1.04 per pound. Investor Relations, Hecla Mining Company • 1-800-432-5291• hmc-info@hecla-mining.com 3 OPERATIONS OVERVIEW Overview The following table provides a summary of the production, cost of sales, cash cost, after by-product credits, per silver and gold ounce, and AISC, after by-product credits, per silver and gold ounce, for the fourth quarter and twelve months ended December31, 2016 and 2015 (AISC for the 2016 periods only)6 : Fourth Quarter and Year Ended Greens Creek Lucky Friday Casa Berardi San Sebastian December 31, 2016 Silver Gold Silver Gold Silver Gold Silver Silver Gold Production (ounces) Q4 Year Increase/(decrease) Q4 9 % 5 % 8 % N/A N/A Year 48 % 24 % 9 % % 19 % 14 % 14 % N/A N/A Cost of sales and other direct production costs and depreciation, depletion and Q4 $ $ $ N/A $ $ N/A $ N/A amortization (000) Year $ $ $ N/A $ $ N/A $ N/A Cash costs, after by-product credits, Q4 $ $ $ N/A $ $ N/A $ ) N/A per silver or gold ounce Year $ $ $ N/A $ $ N/A $ ) N/A AISC, after byproduct credits 6 Q4 $ $ $ N/A $ $ N/A $ ) N/A Year $ $ $ N/A $ $ N/A $ ) N/A Fourth Quarter and Year Ended Greens Creek Lucky Friday Casa Berardi San Sebastian December 31, 2015 Silver Gold Silver Gold Silver Gold Silver Silver Gold Production (ounces) Q4 Year Cost of sales and other direct production costs and depreciation, depletion and Q4 $ $ $ N/A $ $ N/A 0 N/A amortization (000) Year $ $ $ N/A $ $ N/A 0 N/A Cash costs, after by-product credits, Q4 $ $ $ N/A $ $ N/A $ N/A per silver or gold ounce Year $ $ $ N/A $ $ N/A $ N/A Investor Relations, Hecla Mining Company • 1-800-432-5291• hmc-info@hecla-mining.com 4 The following table provides the production summary on a consolidated basis for the fourth quarter and twelve months ended December31, 2016 and 2015: Fourth Quarter Ended Twelve Months Ended December 31, December 31, December 31, December 31, PRODUCTION SUMMARY Silver - Ounces produced Payable ounces sold Gold - Ounces produced Payable ounces sold Lead - Tons produced Payable tons sold Zinc - Tons produced Payable tons sold Greens Creek Mine – Alaska For the fourth quarter, silver production of 2,232,855 ounces and gold production of 14,415 ounces, decreased 13.1% and 16.2%, respectively, as compared to the prior year period. Full year 2016 silver production of 9,253,543 ounces was the highest since Hecla acquired 100% of the mine in 2008, and increased over the prior full year by 9.5%, while 2016 gold production of 53,912 ounces decreased by 11.0%. The increase in silver production resulted from higher grades and higher recovery, while gold production was lower due to slightly lower ore grades. The mill operated at an average of 2,226 tons per day (tpd) in the fourth quarter and 2,229 tpd for the full year. The cost of sales for the fourth quarter and full year 2016 was $44.3 million and $191.3 million, respectively, and the cash cost, after by-product credits, per silver ounce, for the quarter and full year of $1.19 and $3.84, respectively, decreased from $4.18 for the fourth quarter 2015, and from $3.91 for the year 2015.7 The AISC, after by-product credits, was $7.03 per silver ounce for the fourth quarter and $9.42 for 2016.6 Lucky Friday Mine - Idaho Silver production of 874,019 ounces in the fourth quarter 2016 was 11.3% lower than prior year period due to lower ore throughput. Silver production of 3,596,010 ounces for the full year 2016 exceeded estimates and increased 18.8% over 2015, mainly due to higher mill throughput, grades and recovery in 2016. The mill operated at an average of 844 tpd in the fourth quarter 2016 and 803 tpd for the full year. The cost of sales for the fourth quarter and full year 2016 was $19.5 million and $76.2 million, respectively and the cash cost, after by-product credits, per silver ounce of $7.50 in the fourth quarter 2016, decreased from $9.02 per ounce for the fourth quarter of 2015.7 This decrease was principally due to higher silver production as a result of mining higher-grade material. The AISC, after by-product credits, was $18.51 per silver ounce for the fourth quarter and $20.66 for 2016.6 The #4 Shaft Project is now complete and the shaft is operational. Casa Berardi - Quebec Gold production of 41,693 ounces during the fourth quarter 2016, including 5,034 ounces from the EMCP pit, was 1.4% lower than the same period of 2015 due to lower grade, underground ore throughput and mill recoveries, while 2016 gold production of 145,975 ounces, including 8,547 ounces from the EMCP pit, was higher than the prior year period by 14.1%. The mill operated at an average of 3,307 tpd in the fourth quarter 2016 and 2,725 tpd for the year. The Company has received a permit to increase production to 1,250,000 tonnes (1,378,000 tons) per year from 1,100,000 tonnes (1,213,000 tons) per year, and with minimal changes to the plant, has operated on a peak basis above 3,600 metric tpd (3,968 tpd). Investor Relations, Hecla Mining Company • 1-800-432-5291• hmc-info@hecla-mining.com 5 The cost of sales was $49.1 million and $155.7 million, for the fourth quarter and full year 2016, an increase of 25.3% and 7.7%, respectively. The cash cost, after by-product credits, per gold ounce of $800, for the fourth quarter 2016 increased 36% over the prior year period, partly due to the expensing of stripping costs for the new EMCP pit.7 For the full year 2016, the cash cost, after by-product credits, per gold ounce, decreased slightly to $764, from $772 for the prior year period. The AISC, after by-product credits, was $1,247 per gold ounce for the fourth quarter and $1,244 for full year 2016.6 San Sebastian - Mexico Silver production for the fourth quarter 2016 was 860,071 ounces and 4,294,123 ounces for the year. Gold production for the fourth quarter 2016 was 7,042 ounces and 34,042 ounces for the year. The mill operated at an average of 375 tpd in the fourth quarter 2016 and 391 tpd for the year. The cost of sales was $7.8 million and $31.2 million for the fourth quarter and full year 2016, respectively. The cash cost, after by-product credits, was $(3.12) per ounce in the fourth full quarter of production since reopening, and $(3.35) per ounce for the year.7 The strong cash cost, after by-product credits, performance was due to the high silver grades and strong gold production which is used as a by-product credit. The AISC, after by-product credits, was $(0.66) for the fourth quarter and $(1.99) for 2016.6 The Company is working on a plan to transition from open pit to underground mining by the end of 2017. The Company has the option to extend the mill agreement for a third year (2018) and studies are underway to incorporate recent discoveries of high-grade material into an underground mine plan. Pre-development Pre-development spending was $1.6 million in the fourth quarter and $3.1 million for the full year 2016, principally to advance the permitting at Rock Creek and Montanore. 2017 ESTIMATES 10 2017 Production Outlook Silver Production (Moz) Gold Production (Koz) Silver Equivalent (Moz) Gold Equivalent (Koz) Greens Creek 7.4-8.0 54-60 22.8-23.9 322-336 Lucky Friday 3.6-4.1 8.1-8.6 114-121 San Sebastian 3.0-3.4 21-25 4.5-5.2 63-73 Casa Berardi 150-165 10.7-11.8 150-165 Total 14.0-15.5 230-250 46.5-49.4 655-696 Investor Relations, Hecla Mining Company • 1-800-432-5291• hmc-info@hecla-mining.com 6 2017 Cost Outlook Costs of Sales (million) Cash cost, after by- product credits, per silver/gold ounce AISC, after by-product credits, per produced silver/gold ounce 6 Greens Creek Lucky Friday San Sebastian Total Silver Casa Berardi Total Gold 2017 Capital and Exploration Outlook 2017E capital expenditures (excluding capitalized interest) $120-125 million 2017E exploration expenditures (includes corporate development) $20-25 million 2017E pre-development expenditures $5 million DIVIDENDS The Board of Directors declared a quarterly dividend of $0.0025 per share of common stock, payable on or about March 13, 2017, to shareholders of record on March 6, 2017. The Company's realized silver price was $16.59 in the fourth quarter and therefore did not satisfy the criteria for a larger dividend under the Company's dividend policy. The Board of Directors also declared the regular quarterly dividend of $0.875 per share on the 157,816 outstanding shares of Series B Cumulative Convertible Preferred Stock. This represents a total amount to be paid of approximately $138,000. The cash dividend is payable April 3, 2017, to shareholders of record on March 15, 2017. BOARD UPDATE The Board of Directors of Hecla has appointed Catherine “Cassie” J. Boggs as a Director effective January 1, 2017. Ms. Boggs has been General Counsel at Resource Capital Funds since January 2011. Prior to that, she served as Senior Vice President, Corporate Development at Barrick Gold Corporation from January 2009 to December 2010 and Vice President from July 2005 to 2008. Ms. Boggs was also an international partner at the law firm of Baker & McKenzie from July 2001 to July 2005. She has 35 years of experience as a mining and natural resources lawyer with experience in domestic and international mining projects. CONFERENCE CALL AND WEBCAST A conference call and webcast will be held today, Thursday, February 23, at 10:00 a.m. Eastern Time to discuss these results. You may join the conference call by dialing toll-free 1-855-760-8158 or for international by dialing 1-720-634-2922. The participant passcode is HECLA. Hecla's live and archived webcast can be accessed at www.hecla-mining.com under Investors or via Thomson StreetEvents Network. Investor Relations, Hecla Mining Company • 1-800-432-5291• hmc-info@hecla-mining.com 7 ABOUT HECLA Founded in 1891, Hecla Mining Company (NYSE:HL) is a leading low-cost U.S. silver producer with operating mines in Alaska, Idaho and Mexico, and is a growing gold producer with an operating mine in Quebec, Canada. The Company also has exploration and pre-development properties in seven world-class silver and gold mining districts in the U.S., Canada and Mexico, and an exploration office and investments in early-stage silver exploration projects in Canada. NOTES Non-GAAP Financial Measures Non-GAAP financial measures are intended to provide additional information only and do not have any standard meaning prescribed by generally accepted accounting principles (GAAP). These measures should not be considered in isolation or as a substitute for measures of performance prepared in accordance with GAAP. (1) Adjusted net income (loss) applicable to common stockholders represents a non-GAAP measurement, a reconciliation of which to net income (loss) applicable to common stockholders, the most comparable GAAP measure, can be found at the end of the release. Adjusted net income (loss) is a measure used by management to evaluate the Company's operating performance but should not be considered an alternative to net income (loss), or cash provided by operating activities as those terms are defined by GAAP, and does not necessarily indicate whether cash flows will be sufficient to fund cash needs. In addition, the Company may use it when formulating performance goals and targets under its incentive program. Adjusted EBITDA is a non-GAAP measurement, a reconciliation of which to net income (loss), the most comparable GAAP measure, can be found at the end of the release. Adjusted EBITDA is a measure used by management to evaluate the Company's operating performance but should not be considered an alternative to net income (loss), or cash provided by operating activities as those terms are defined by GAAP, and does not necessarily indicate whether cash flows will be sufficient to fund cash needs. In addition, the Company may use it when formulating performance goals and targets under its incentive program. (3) Free cash flow is a non-GAAP measurement used by management to analyze cash flows generated from operations. It is calculated as c ash provided by operating activities (GAAP) less additions to properties, plants equipment and mineral interests (GAAP). The Company believes free cash flow is also useful as one of the bases for comparing the Company's performance with its competitors. Although free cash flow and similar measures are frequently used as measures of cash flows generated from operations by other companies, the Company's calculation of free cash flow is not necessarily comparable to such other similarly titled captions of other companies. Does not include $16 million of insurance proceeds for the Troy Mine reclamation. (4) Silver or gold equivalent production includes silver, gold, lead and zinc production from Lucky Friday, Greens Creek, San Sebastian and Casa Berardi converted using average realized prices for the quarter or year. (5) Net debt to adjusted EBITDA is a non-GAAP measurement, a reconciliation of adjusted EBITDA and net debt to the closest GAAP measurements of net income (loss) and debt can be found at the end of the release.
